UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4475



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


UNDER SEAL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
03-337)


Submitted:    February 22, 2006            Decided:   March 14, 2006


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Susan M. Bauer, Assistant
Federal Public Defender, Sherri Lee Keene, Staff Attorney,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Jane F. Nathan, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Appellant appeals the district court’s affirmance of the

magistrate judge’s order denying Appellant’s motion for a judgment

of acquittal and judgment convicting Appellant of knowing use of

falsified     registration         tags,     in       violation      of     Maryland

Transportation Code § 14-110(g) (LexisNexis 2001).                        Finding no

error, we affirm.

            Following     a     bench   trial     and    the    subsequent     guilty

verdict, Magistrate Judge DiGirolamo sentenced Appellant to two

years’ probation, including substance abuse treatment, and 100

hours’ community service.             Pursuant to Federal Rule of Criminal

Procedure 58(g), Appellant appealed to the district court, which

affirmed the magistrate judge’s order and judgment.

            On appeal to this court, Appellant argues there was

insufficient      evidence       to     support       his     conviction.           More

specifically, Appellant maintains the district court should have

vacated     his   conviction       because       it     was    predicated      on     an

uncorroborated admission — Appellant’s statement to United States

Parks Police Sergeant Lori Panarello that he knew the vehicle’s

registration      tags   were    “not    good”    —     in    violation   of   firmly

established Supreme Court precedent.

            In reviewing the district court’s affirmance of the

magistrate judge’s denial of a motion for judgment of acquittal,

this court reviews de novo whether substantial evidence existed,


                                        - 2 -
which, taken in the light most favorable to the United States,

would permit the trier-of-fact to find the defendant guilty beyond

a reasonable doubt.      Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Lentz, 383 F.3d 191, 199 (4th Cir. 2004),

cert. denied, 125 S. Ct. 1828 (2005).      In making this assessment,

this court does not “weigh the evidence or review the credibility

of the witnesses.”    United States v. Wilson, 118 F.3d 228, 234 (4th

Cir. 1997).    Further, we permit the “[G]overnment the benefit of

all reasonable inferences from the facts proven to those sought to

be established.”     United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

            Turning to Appellant’s contention, it is well-settled

that   a   defendant’s   conviction   cannot   rest   entirely     on   his

uncorroborated   extrajudicial   confession.     Wong   Sun   v.   United

States, 371 U.S. 471, 488-89 (1963); United States v. Hall, 396

F.2d 841, 844-45 (4th Cir. 1968).     In Wong Sun, the Supreme Court

clearly stated that “extrinsic proof” is needed to “‘fortif[y] the

truth of the confession,’” but that the corroborative evidence need

not “‘independently establish[ ] the crime charged . . . .’”            371

U.S. at 489 (quoting Smith v. United States, 348 U.S. 147, 156

(1954); see United States v. Norman, 415 F.3d 466, 470-71 (5th Cir.

2005) (“The government need not introduce independent evidence on

every element of the crime, however.           If there is extrinsic

evidence tending to corroborate the confession, the confession as


                                 - 3 -
a whole is admissible; and some elements of the offense may be

proven   entirely    on    the   basis   of    a   corroborated      confession.”

(citation and internal quotation marks omitted)), cert. denied, 126

S. Ct. 1087 (2006).        This evidence, which includes circumstantial

evidence,    must   tend    to   establish     the    trustworthiness      of   the

confession.    Opper v. United States, 348 U.S. 84, 93 (1954).

            We find that the Government presented sufficient evidence

to support the trustworthiness of Appellant’s admission to Sgt.

Panarello about the invalidity of the vehicle’s registration tags.

The Government presented credible evidence to prove the vehicle’s

registration tags were not legitimate, including Sgt. Panarello’s

testimony    that   the    registration       tags    were    fraudulent   and    a

certified record from the Virginia Department of Motor Vehicles,

showing it had no record of any registered vehicle with a vehicle

identification number (“VIN”) corresponding with the VIN written on

the vehicle’s registration tags.               Accordingly, as Appellant’s

conviction    did   not     improperly    rest       upon    his   uncorroborated

admission, we find the district court’s ruling affirming the denial

of Appellant’s Rule 29 motion was correct.                   We further find the

Government presented sufficient evidence of Appellant’s guilt, and

thus we affirm Appellant’s conviction.                 We dispense with oral

argument    because the     facts and    legal     contentions are adequately




                                     - 4 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 5 -